Case 3:20-cv-01559-SHR-JFS Document 17 Filed 06/14/21 Page 1of4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

KEBLE GARRY MAITLAND,
A# 098-494-593,

Petitioner, CIVIL ACTION NO. 3:20-cv-01559
V. (RAMBO, J.)

(SAPORITO, M.J.)
WILLIAM BARR, et al.,

 

Respondents.
ORDER

On August 28, 2020, the Court received and lodged a pro se petition
for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, signed and
mailed by the petitioner, Keble Garry Maitland, on or after August 28,
2020. (Doc. 1.) On September 10, 2020, the Court received payment of the
requisite $5 filing fee and the petition was deemed filed.

The original pro se petition sought the petitioner’s release from
immigration custody solely based on the risk that he might contract
COVID-19 while incarcerated. On December 16, 2020, the Court received
and filed a pro se motion by the petitioner, docketed by the Clerk as a
motion to supplement the record. (Doc. 12). In his motion papers, the

petitioner raised, for the first time in this proceeding, an argument that
Case 3:20-cv-01559-SHR-JFS Document 17 Filed 06/14/21 Page 2 of 4

he should be released on bond due to the extended duration of his
confinement in immigration custody.! Because these materials do not
relate to the original petition, see R. 7(a) (addressing expansion of the
record), 28 U.S.C. foll. § 2254,? but instead appear to seek to add entirely
new grounds for habeas relief, we have liberally construed the
petitioner's pro se motion as a motion for leave to file an amended
petition. See generally Mala v. Crown Bay Marina, Inc., 704 F.3d 239,
244—46 (3d Cir. 2013) (discussing a court’s obligation to liberally construe
pro se pleadings and other submissions, particularly when dealing with
imprisoned pro se litigants).

On March 1, 2021, the petitioner filed a motion requesting that we
appoint counsel to represent him in this habeas matter. (Doc. 15.) See
generally 18 U.S.C. § 3006A(a)(2)(B) (authorizing a federal district court
to appoint counsel for a petitioner in a non-capital habeas case if the

petitioner is financially unable to obtain adequate representation and

 

1 We noted that the petitioner’s motion papers included copies of
two motions filed by his counsel in the immigration proceedings.

2 We have previously exercised our discretion under Rule 1(b) of the
Rules Governing Section 2254 Cases in the United States District Courts,
28 U.S.C. foll. § 2254, to apply those rules to this § 2241 petition. (See
Doc. 5 { 1.)
Case 3:20-cv-01559-SHR-JFS Document 17 Filed 06/14/21 Page 3 of 4

“the court determines that the interests of justice so require”).

On June 3, 2021, the petitioner filed a second, counseled petition
for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, separately
docketed as Maitland v. Ogle, Case No. 3:21-cv-00991 (M.D. Pa. filed
June 38, 2021). In that second, counseled petition, the petitioner contends
that he should be released on bond due to the extended duration of his
confinement in immigration custody. In light of the filing of this second,
counseled petition seeking habeas relief on the very same grounds
articulated in the petitioner’s pro se motion for leave to file an amended
petition, we find the motion to amend is now moot.

On June 11, 2021, the same attorney representing the petitioner in
that second § 2241 habeas case entered his appearance in this case and
filed a motion to consolidate the two cases. (Doc. 16.)3 The motion to
consolidate remains under consideration, but in light of the entry of an
appearance by counsel for the petitioner in this case, we find the
petitioner’s pro se motion to appoint counsel is now moot.

Accordingly, IT IS HEREBY ORDERED THAT:

1. The petitioner’s pro se motion for leave to file an amended

 

3 An identical motion was filed in both cases.

3
Case 3:20-cv-01559-SHR-JFS Document17 Filed 06/14/21 Page 4of4

petition (Doc. 12) is DENIED as MOOT; and

2. The petitioner's motion to appoint counsel (Doc. 15) is

DENIED as MOOT.

Dated: June __/#4 ; 2021 Kbs2l FE 4A xX
CSOSEPH F. SAPORITS, JR.
United States Magistrate Judge
